DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of  Group I (claims 1-13) in the reply filed on 05/23/20222 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 05/23/2020. Claims 1-13 were pending. Claim 1 was amended.  Claims 14-15 were cancelled.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  4 recites the limitation "the endless material web" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 5-9 are indefinite because they depend on indefinite claim 4.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5, 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mason et al. (US 3,761,675).
As to claim 1, Mason discloses a method for cutting cut pieces, the cut pieces forming a cutting pattern, including the steps of:
Cutting the cut pieces, wherein the pieces are arranged in a rectangular, repeating section of a continuous material web, wherein at least one of the cut pieces or at least one cutting pattern in partially included in the repeating section (See Fig 10-11, col. 5-9, col. 16);
And wherein a maximum number of cutting patterns to be cut, a section length or material waste to be achieved are predetermined input parameter (col. 5, col. 14-col 18).  
Mason does not disclose a predefined length of the material web for a complete arrangement of all cutting parts of a cutting pattern is used as an input parameters.  Therefore, Mason teaches a predefined length of the material web for a complete arrangement of all cutting parts of a cutting pattern is disregarded.
As to claim 3, Mason discloses the material web is thin metal sheet (col. 36 lines 1-6).
As to claim 4, Mason discloses wherein, before the cutting step, the cut pieces are arranged in the repeating section of the endless material web, said arranging comprising the following steps:
- calculating a space requirement of the cut pieces in the section of the material web for at least one arrangement variant of the cut pieces in this section, wherein at least one of the cut pieces or a cutting pattern is partially included in the section; and 
- selecting the arrangement variant of the cut pieces for this section on the basis of the result of the calculating step (Fig 5, fig 10, 11-12).
As to claim 5, Mason discloses the selected arrangement variant is applied to all of the repeating sections (See Fig 10).
As to claim 10, Mason discloses the selection of the arrangement variant is carried out as soon as a predefine threshold value for the material waste is reached (i.e. minimize waste material; col 4 lines 50-55; col. 16 lines 45-55; Fig 11).
As to claim 11, Mason discloses the selection has a predefine length which can be set as an input parameter for the method (col. 14 lines 35-46, col. 15 lines 15-25).
As to claim 12, Mason disclose wherein a number of at least cut cutting pattern to be cut is predetermined (See Fig 11-12, col. 18 lines 40-50).
9.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Andrew (EP 1321839 A2)
As to claim 1, Andrew discloses a method for cutting cut pieces, the cut pieces forming a cutting pattern, including the steps of:
Cutting the cut pieces, wherein the pieces are arranged in a rectangular, repeating section of a continuous material web, wherein at least one of the cut pieces or at least one cutting pattern in partially included in the repeating section (See paragraph 0004-0015,);
And wherein a maximum number of cutting patterns to be cut, a section length or material waste to be achieved are predetermined input parameter (fig 1, paragraph 0018-0031).  
Andrew does not disclose a predefined length of the material web for a complete arrangement of all cutting parts of a cutting pattern is used as an input parameters.  Therefore, Andrew teaches a predefined length of the material web for a complete arrangement of all cutting parts of a cutting pattern is disregarded.
As to claim 2, Andrew discloses the material web is a woven technical textile (paragraph 0033, 0005).
As to claim 3, Andrew discloses the material web is a woven technical textile (paragraph 0033, 0024, 0005).
As to claim 4, Andrew discloses wherein, before the cutting step, the cut pieces are arranged in the repeating section of the endless material web, said arranging comprising the following steps:
- calculating a space requirement of the cut pieces in the section of the material web for at least one arrangement variant of the cut pieces in this section, wherein at least one of the cut pieces or a cutting pattern is partially included in the section; and 
- selecting the arrangement variant of the cut pieces for this section on the basis of the result of the calculating step (Fig 1, fig 3, fig 9A).
As to claim 5, Andrew discloses the selected arrangement variant is applied to all of the repeating sections (See Fig 3).
As to claim 6, Andrew discloses wherein the calculation of the space requirement of the cut pieces in the section of the material web is carried out on the basis of a single-type arrangement of the cut pieces in the section as an arrangement variant (paragraph 0026-0027).
As to claim 7, Andrew discloses wherein the calculation of the space requirement of the cut pieces in the section of the material web is carried out on the basis of a subset of different cut pieces in the section as an arrangement variant (paragraph 0028).
As to claim 8, Andrew discloses the selection of the different cut pieces is based on a subset according to an area of the cut piece or a shape of the cut piece (See Fig 3, Fig 13, paragraph 0065-0069).
As to claim 9, Andrew discloses the calculation of the space requirement of the cut pieces in selection of the material web is carried out on the basis of all cut pieces of at least one cutting pattern in the selection as an arrangement variant (Fig 1, Fig 3, Fig 13, Fig 15, paragraph 0018, 0021-0029, 0034, 0059-0068).
As to claim 10, Andrew discloses the selection of the arrangement variant is carried out as soon as a predefined threshold value for a material waste is reached (paragraph 00656, i.e. minimize material waste).
As to claim 11, Andrew discloses the selection has a predefined length which can be set as an input parameter for the method (paragraph 0023, 0034, 0038, 0051, 0053). 
As to claim 12, Andrew discloses a number of at least one cutting pattern to be cut is predetermined (paragraph 0031, 0032, 0034, Fig 7A-Fig 7B, Fig 8a-8b, i.e. fiducials number).
As to claim 13, Andrew discloses at least one of the cut pieces is displayed or rotated relative to another cut pieces for the arrangement of the cut pieces in a section (paragraph 0012, 0014, , 0029).
  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713